DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed 09/24/2020 has been entered. Claims 1-12 are pending and are examined herein

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 8-10 and 12 objected to because of the following informalities:  
Claim 1 recites in line 1, “A method of managing a group of devices, method implemented….”. It is not clear whether “method” mentioned in second time is referring same method as mentioned in the first time. Examiner suggested 
Claim 8 recites in line 4, “…THE delegate device.”, where the word “the” is all upper case letter, Examiner is suggested to make it lower case letter.
Claim 9, for the similar reason of claim 1, Examiner suggested to add “the” in front of “group” when it recites third time in line 5 in claim 9.
Claim 10, for the similar reason of claim 1, Examiner suggested to add “the” in front of “sub-group” when it recites second time in line 4 in claim 10.
Claim 12 recites in line 2 “…stored theron”, which appears a typographical error and likely intended to recite “…stored thereon”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim 8 recites the limitation "the maximum number" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-2, and 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites managing group of devices, defining a sub-group of devices from the group of devices based on common configuration parameters and determining a delegate device from the sub-group of devices to implement maintenance operation on the devices of the sub-group of devices.
The limitation of defining a sub-group of devices from the group of devices based on common configuration parameters, as drafted,  is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a server to perform both the defining and determining steps. The server in both steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of sub-grouping devices and select a delegate device from the sub-group) 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server to perform both the defining and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2, 7 and 8 are directed to the same abstract idea and conventional element identified as in claim 1.  Claim 2 recites determining the delegate devices based on delegation criteria. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually select a delegate device based on criterion the device. Similarly, Claim 7 recites dissolving the sub-group when a dissolution condition is satisfied. Nothing in the claim element precludes the step 
Claims 9-12 are directed to the same abstract idea as claim 1.  The additional claim limitations only provide narrower limitations further defining the abstract idea.  None of the additional limitations provide an improvement to computer technology or add an additional element to be considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2017/0310742, hereinafter “Jain”) in view of Beattie et al. (US 2018/0035419, hereinafter “Beattie”).

Regarding Claim 1, Jain teaches a method of managing a group of devices, method implemented by a main referring server ([⁋ 0005], methods for providing peer assisted updates in a device management environment that employs a cloud based management server [e.g., a main referring server] to deploy an update to a group of managed devices. [⁋ 0017], …employ management server 101 to manage each of the managed devices in the group in accordance with group policies), the method comprising:
determining a delegate device (e.g., management server 101 can select managed device 103a to be a master device [i.e., a delegate device] for distribution of update 201 to other managed devices [Fig. 2C, ⁋ 0023]) for the implementation of at least part of a maintenance operation on at least one device from the sub- group of devices [e.g., managed devices 103a-103n], the delegate device being a device from the sub-group of devices ([⁋ 0019], management server 101 can initially provide an update 201 to on-premise server 102. [⁋ 0020], management server 101 selects an initial set of one or more managed devices to receive the update. Then, in step 2, management server 101 can send an update command 202a to each managed device in the initial set. [⁋ 0021], this update command 202a can specify on-premise server 102 as the source from which the managed device should download update 201. [⁋ 0022], As shown in FIG. 2B, in response to update command 202a and in step 3, device agent 110 on managed device 103a can download update 201 from on-premise server 102. Then, in step 4, update 201 can be installed on managed device 103a. [⁋ 0023], in response to the completion of the update process on managed device 103a, …management server 101 can select managed device 103a to be a master device for distribution of update 201 to other managed devices. [Fig. 1, ⁋ 0016], on-premise server 102 will typically be located in the same geographic location as managed devices 103a-103n. More specifically, on-premise server 102 can be a server that is in the same local area network 120 as .
While, Jain teaches an entity may group managed devices to allow for group management of the devices. For example, a company may define an accounting group that encompasses all managed devices employed by members of the company's accounting department. An administrator could then employ management server 101 to manage each of these managed devices in the group in accordance with group policies [⁋ 0017], however, Jain does not explicitly teach  defining a sub-group of devices from the group of devices, sub-group of devices comprising at least two devices from the group of devices, each of the devices of the sub-group of devices having the same value for at least one common configuration parameter.
Beattie teaches defining a sub-group of devices from the group of devices, sub-group of devices comprising at least two devices from the group of devices, each of the devices of the sub-group of devices having the same value for at least one common configuration parameter ([⁋ 0020], Beattie teaches techniques for efficiently clustering communication devices (e.g., user equipment (UEs)) to form groups of communication devices. A resource manager component can receive information of respective communication devices from the respective 


Regarding Claim 2, Jain teaches the method of claim 1, wherein determining the delegate device comprises determining the delegate device on the basis of a delegation criterion associated with the delegate device ([⁋ 0023], management server select managed device 103a to be master device based on the response indicates that update 201 has been installed and the update process on the managed device 103a has been completed [e.g. delegation criterion]. [⁋ 0026], management server can track which managed devices are acting as master devices as well as which managed devices have been commanded to download the update from each master device. By tracking this information, management server 101 can ensure that the load caused by downloading the update can be spread among the master devices. For example, if it is assumed that only five managed devices will be allowed to concurrently download an update from a master device, management server 101 can track the number of outstanding update commands which specify a 

Regarding Claim 4, Jain teaches the method of claim 1, further comprising sending, by the main referring server to at least one device from a client device of the sub-group of devices distinct from said delegate device, a message comprising an instruction to contact the delegate device instead of the main referring server in order to implement the maintenance operation ([⁋ 0005], The management server send update commands to the other managed devices [e.g., distinct from the delegate/master device] instructing them to download the update from one of the managed devices that is now acting as a master device. [Figs. 2D, 3, ⁋ 0035], sending, to each of at least one other managed device, an additional update command that specifies the first managed device [e.g., the delegate/master device] as a source for obtaining the update to be deployed on the at least one other managed device. For example, management server 101 can send update command 202b to managed device 103b where update command 202b specifies managed device 103a as the source for obtaining update 201).

Claim 5, Jain does not explicitly teach, however, Beattie teaches the method of claim 4, wherein the message comprising an instruction to contact the delegate device, sent to the at least one client device further comprises at least one condition of exclusion from sub-group of devices ([⁋ 0039] based at least in part on the results of analyzing information, the resource manager component can determine whether a clustered group of communication devices is to be modified, for example, to add and/or remove a communication device(s) from the group. [⁋ 0124], determined that a change in the respective device characteristics of the respective communication devices has occurred, the subsequent information relating to the respective device characteristics associated with the respective communication devices can be analyzed, and determining and making modifications of or to clusters of communications (e.g., to add or remove a communication device(s) to or from a cluster).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Jain with Beattie in order to add/remove device from a group based on a change in characteristics of devices as taught by Beattie. Because it would ensure the group of devices are similar so that they can update or manage using same process.

Claim 6, Jain does not explicitly teach, however, Beattie teaches the method of claim 5, further comprising, by the at least one device from the sub-group of devices: verifying the at least one condition of exclusion for a client device from the sub-group of devices, and upon a determination that at least one exclusion condition is satisfied, excluding the client device from the sub-group of devices ([⁋ 0039], If the resource manager component determines that the communication device is does not have the data performance characteristics to handle the aggregate communications of the group of communication devices, the resource manager component 118 can determine …whether the communication device 102 or another communication device (e.g., 104, 106, . . . ) of the group is to be removed from the group. [⁋ 0124], determined that a change in the respective device characteristics of the respective communication devices has occurred, the subsequent information relating to the respective device characteristics associated with the respective communication devices can be analyzed, and determining and making modifications of or to clusters of communications (e.g., to add or remove a communication device(s) to or from a cluster).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Jain with Beattie in order to add/remove device from a group based on a change in characteristics of devices as 

Regarding Claim 7, Jain does not explicitly teach, however, Beattie teaches the method of claim 1, further comprising dissolving the sub-group of devices when at least one dissolution condition is satisfied (([⁋ 0039], If the resource manager component determines that the communication device is does not have the data performance characteristics to handle the aggregate communications of the group of communication devices, the resource manager component 118 can determine…whether the group of communication devices is to be dissolved, in accordance with the defined grouping criteria. [⁋ 0124], determined that a change in the respective device characteristics of the respective communication devices has occurred, the subsequent information relating to the respective device characteristics associated with the respective communication devices can be analyzed, and determining and making modifications of or to clusters of communications, dissolving a cluster of communication devices). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Jain with Beattie in order to dissolve a cluster of devices based on a change in the device characteristics as 

Regarding Claim 9, Jain teaches a server ([Figs. 2A-2E], Management Server 101) configured to manage a group of devices ([Figs. 2A-2E], managed devices 103a-103d), the server comprising a processor and a memory [⁋ 0037].
The rest of the limitations of Claim 9 are rejected under the same rationale of Claim 1.

Claims 10 and 11 are rejected under the same rationale of Claim 1.

Regarding Claim 12, Jain teaches a non-transitory, computer-readable storage medium having stored thereon instructions which, when executed by a processor [⁋ 0037].
The rest of the limitations of Claim 12 are rejected under the same rationale of Claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Beattie further in view of Robles et al. NPL: “Device Group Management in Constrained Networks” (hereinafter “Robles”) [from IDS].

Regarding Claim 3, while, Jain teaches management server send out update commands to other managed devices that specify managed device as the source of update. …in response to update command, managed devices will download update from managed device. However, Jain in view of Beattie do not explicitly teach  the method of claim 1, further comprising sending, by the main referring server to the delegate device, a message comprising an instruction to transfer, to at least one device from the sub-group of devices distinct from the delegate device, at least one command relating to the maintenance operation.
Robles teaches sending, by the main referring server to the delegate device, a message comprising an instruction to transfer, to at least one device from the sub-group of devices distinct from the delegate device, at least one command relating to the maintenance operation ([Fig. 5, Section IV], . In the figure, the server requests to observe a client to the proxy (POST) [e.g., delegate device]. The proxy sends the request to the client (GET) [e.g., at least one device from the sub-group of devices]. When the observed resource is updated in the client, the client sends a message to the proxy with the new value (ACK)).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Jain and Beattie with Robles in order to send instruction to the proxy to transfer a command to the client device to .



Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Beattie further in view of Iwamura et al. (US 2002/0114286, hereinafter “Iwamura”).

Regarding Claim 8, Jain in view of Beattie do not explicitly teach, however,  Iwamura teaches the method of claim 1, further comprising determining the maximum number of devices that the sub-group of devices can comprise, based on at least one delegation criterion associated with the delegate device ([⁋ 0206], determines the maximum number of devices of a group in accordance with the processing capacity thereof or the like, so that the maximum number of devices of a group to which a particular device belongs is not more than the maximum number of devices of a group, thus making it possible to limit the number of messages required to be processed at a time).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Jain and Beattie with Iwamura in .

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner has additionally cited the following reference on the PTO-892  (Dieberger et al. US patent 7921200 (discloses grouping of networked resources to organizing large numbers of networked resources into manageable groups according to attributes associated with each resource [C.1:L.8-11]) as being relevant because it discuss sub-grouping devices based on the common attributes.  Therefore, grouping/sub-grouping devices based on the common attributes well-known in the art as evidenced by the cited prior art.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        

/AARON N STRANGE/Primary Examiner, Art Unit 2419